Title: From George Washington to Richard Peters, 3 November 1777
From: Washington, George
To: Peters, Richard

 

Sir
Head Quarters Whitemarsh [Pa.] 3d Novemr 1777.

I am favd with yours of the 24th and am glad to find that such supplies of Lead are upon the way to the different Elaboratories. Lining the flap of the Cartouch with painted Canvas will certainly be of service, considering the Badness and thinness of the leather in general, but the greatest preservative to the Cartridges is a small inside flap of pliant leather which lays close upon the top of them and not only keeps them dry but from being rubbed. As the Recruits arrive, let them be immediately forwarded on to Camp, where I keep a supply of Arms ready to furnish them. If they want necessaries they should call upon the Cloathier Genl at Lancaster and endeavour to get what they can. 
I will take the opinion of the General Officers upon the petition of Colo. portail and see whether they think his Services merit the rank he claims. If you examined the petition attentively, you may remember that Colo. Portail founds his claim upon the promise of Congress. These are the words. “But in the mean time we were promised that we should not be left long with the Commissions we then accepted and that the Congress only wanted to have an oppertunity of saying that a Lt Colo. in the royal Corps of French Engineers had been satisfyed in this Army with the Rank of Colonel. A Major in said Corps with the rank of Lt Colonel. A Captain with that of a Major.[”] If this is so, it ought certainly to carry great weight in the determination. But it is a matter of which I am entirely ignorant, as I never saw Colo. portail before he presented his Commission to me in August last. I am &c.
